                                                                            FILED
                                                                              DISTRICT COl1RT
 1                                                                ~I,ERK,U.S.

 2                                                                      ,,.:._
                                                                           ,~ ~ 5 2t~.9
                                                                                     GP~LIFORNlA
 3                                                               ~
                                                              ~E~~SALLIST RICT Q~        aEPUTY
 4                                                               ~~

 5

 6

 7                     UNITED STATES DISTRICT COURT
 8                    CENTRAL DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,             )        Case No.: ~~~~ `G~ ~ MG

11                        Plaintiff,       )

12            vs.                          )        ORDER OF DETENTION AFTER HEARING
                                                      [Fed.R.Crim.P. 32.1(a)(6);
13   [~~~~~L ~~ G             ~Gv\{         ~          18 U.S.C. 3143(a)]

14                                         )
                          Defendant.       )
15                                         )

16

17

18          The defendant having been arrested in this District pursuant to

19   a    warrant    issued   by    the   United        States        District      Court       for    the

20                                     for alleged violation(s) of the terms and

21   conditions of his/her [probation] [supervised release]; and

22          The   Court    having   conducted       a    detention        hearing         pursuant     to

23   Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),

24          The Court finds that:

25   A.     {~      The defendant has not met his/her burden of establishing by

26          clear and convincing evidence that he/she is not likely to flee

27          if released under 18 U.S.C. § 3142(b) or (c)                           This finding is
                                                         ~r
28          based on c10 '~o-c ~ cra,~,~        c`n~ ~o r, ~ (~~ f~...1?.~r       ~rr~~~,~l.~oQ'
                  n~ t..rt c~- c\~ S c~h p.n.s      ~P~v 20~,                                      /
                                                       .~~
 1

2

 3

4          and/or

5     B.   ( )   The defendant has not met his/her burden of establishing by

 6         clear and convincing evidence that he/she is not likely to pose

 7         a danger to the safety of any other person or the community if

 8         released under 18 U.S.C. ~ 3142(b) or (c).   This finding is based

 9         on:

10

11

12

13

14         IT THEREFORE IS ORDERED that the defendant be detained pending

15    the further revocation proceedings.

16

17    Dated:        ~~~~~~~'

18

19                                                  ,~.~, ~ ,:
                                                    x , ,w... _.. .
20i                                         UNITES STATES MAGISTRATE JUDGE

21

221

23

24

25

26

27

28

                                        2
